UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7279


TROY DAVID COWART,

                    Plaintiff - Appellant,

             v.

ABDUL   JAMALUDEEN;              DIRECTOR         OF     NURSING;         MEDICAL
ADMINISTRATOR,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-00297-LO-IDD)


Submitted: December 21, 2021                                      Decided: January 6, 2022


Before AGEE, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy David Cowart, Appellant Pro Se. Grace Morse-McNelis, SANDS ANDERSON, PC,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Troy David Cowart appeals the district court’s order granting Dr. Abdul

Jamaludeen’s motion for summary judgment in Cowart’s 42 U.S.C. § 1983 action. On

appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Cowart’s informal brief does not challenge the basis for the district court’s

disposition, instead simply reasserting the facts he presented to the district court, he

arguably has forfeited appellate review of the court’s order. * See Jackson v. Lightsey, 775

F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”). In any event, we

conclude that the district court properly granted summary judgment in Jamaludeen’s favor.

Accordingly, we deny Cowart’s motion for appointment of counsel and affirm. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               AFFIRMED




       *
        To the extent Cowart raises new claims on appeal, those claims are not properly
before us. See Pornomo v. United States, 814 F.3d 681, 686 (4th Cir. 2016) (declining to
consider issues raised for the first time on appeal, absent extraordinary circumstances).

                                             2